DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastening device(s) recited in claims 2, 4, 7, 8, 9, 10, 11, 15, 16, 17 and 18 must be shown or the feature(s) canceled from the claim(s).  Specifically, the invention of independent claims 1, 7 and 15 corresponds to the embodiment shown in Figs. 2A-2D (i.e., claims 1, 7 and 15 recite an inner hub sandwiched by a first exterior housing portion and a second exterior housing portion, which is only disclosed to refer to Figs. 2A-2D). However, the embodiment in Figs. 2A-2D does not show the fastening device(s) recited in claims 2, 4, 7, 8, 9, 10, 11, 15 , 16, 17 and 18. 
Further, the limitation “the first exterior housing and second exterior housing are separated from one another via a gap, the gap providing a volume for accepting the tube as the tube is wrapped around the hub” must illustrate the claimed “gap”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fastening device for maintaining the length of the tube about the storage module” in claim 2;
“at least one fastening device for maintaining a first portion of the length of tube contained in the tube retainer” in claim 7;
“at least one fastening device for maintaining the second portion of the length of tube contained in the retention recess” in claim 15.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 7, 15 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further regarding claim 1, and regarding claims 2 and 15, the limitations of “a fastening device for maintaining the length of the tube about the storage module” in claim 2; “at least one fastening device for maintaining a first portion of the length of tube contained in the tube retainer” in claim 7; and “at least one fastening device for maintaining the second portion of the length of tube contained in the retention recess” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, the limitation “wrapping the tube about the hub shortens the tube and unwrapping the tube from the hub lengthens the tube” is unclear because it does not appear that wrapping the tube about the hub is capable of shortening the tube, nor is unwrapping the tube capable of lengthening the tube. The claim will be interpreted to mean that wrapping the tube reduces the length of tube exterior to the tube length adjuster, while unwrapping the tube from the hubs increases the length of the tube exterior to the tube length adjuster. 
Regarding claim 14, the limitation “the tubing” lacks antecedent basis in the claim (as best understood, this limitation refers to the aforementioned “tube”). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,549,027, hereinafter “the ‘027 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the patent (e.g., the ‘027 patent recites “a first exterior disc and a second exterior disc” while the claims at issue recite “a first exterior portion and a second exterior portion”; the ‘027 patent recites “a trough shaped notch” while the claims at issue recite “a tube retainer”).
Claims 1-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,549,027, hereinafter “the ‘027 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the patent (e.g., the ‘027 patent recites “a first exterior disc and a second .
Further, claims 1-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent. No. 9,675,750, hereinafter “the ‘750 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the patent (e.g., the ‘750 patent recites “a first exterior disc and a second exterior disc” while the claims at issue recite “a first exterior portion and a second exterior portion”; the ‘750 patent recites “a trough-shaped notch” while the claims at issue recite “a tube retainer”) and recite all the subject matter contained in the claims of the ‘750 patent.
Further, claims 1-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent. No. 9,101,704, hereinafter “the ‘704 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the patent (e.g., the ‘704 patent recites “a first exterior disc and a second exterior disc” while the claims at issue recite “a first exterior portion and a second exterior portion”; the ‘704 patent recites “a trough-shaped notch” while the claims at issue recite “a tube retainer”) and recite all the subject matter contained in the claims of the ‘704 patent.

Further, claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent. No. 8,500,054, hereinafter “the ‘054 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the patent (e.g., the ‘054 patent recites “a first exterior disc and a second exterior disc” while the claims at issue recite “a first exterior portion and a second exterior portion”; the ‘054 patent recites “a trough-shaped notch” while the claims at issue recite “a tube retainer”) and recite all the subject matter contained in the claims of the ‘054 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsubara (U.S. Pat. 6,065,708, hereinafter “Matsubara”).

a storage module 100 (Fig. 1) having an inner hub 8 (Fig. 1) sandwiched by a first exterior housing portion, e.g., 15 and a second exterior housing portion, e.g., 1 (Fig. 1) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion, at least one of the exterior surfaces having a tube retainer 21 (Fig. 1) formed therein and traversing the entire at least one exterior surface by extending a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion (as illustrated in Fig. 1); and 
at least one fastening device, e.g., a connecting part 18 (Fig. 1) for maintaining a first portion of the length of tube contained in the tube retainer (i.e., the tube is held within the U-shaped channel of the connecting part 18 while the tube may be wrapped around the hub), wherein wrapping the tube about the hub shortens the length of the tube extending outside the tube length adjuster and unwrapping the tube from the hub increases the length of the tube outside the tube length adjuster (see Fig. 2 illustrating the tube in its unwrapped configuration and Fig. 3 illustrating the tube having been wrapped around the hub 7 to shorten the length of tube that would extend outside the tube length adjuster).
Regarding claims 8 and 9, Matsubara discloses that the storage module includes a plurality of fastening devices, such as radial ribs 9, each fastening device being a frictional surface capable of fixing the length of tube (i.e., as the tube is wrapped around the hub, the radial ribs 9 frictionally engage the tube to hold it in place).

Regarding claim 12, Matsubara shows that the hub 8 has a smaller cross sectional area than either of the first or second exterior housing portions 1 and 15 (see Fig. 1; the hub 8 is a much smaller post which is situated within a cavity formed by the first and second exterior housing portions 1 and 15).
Regarding claim 13, Matsubara discloses that the first exterior housing and second exterior housing are separated from one another via a gap, the gap providing a volume for accepting the tube as the tube is wrapped around the hub (this limitation has been interpreted to mean that the first exterior housing and second exterior housing collectively define a gap; in this case, the gap is shown as the hollow interior of the module where the tube is stored as illustrated in Fig. 3).
Regarding claims 15 and 18, Matsubara discloses a tube length adjuster comprising: 
a storage module 100 (Fig. 1) having an inner hub 8 (Fig. 1) sandwiched by a first exterior housing portion, e.g., 15 and a second exterior housing portion, e.g., 1 (Fig. 1) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion, at least one of the exterior surfaces having a tube retainer 21 (Fig. 1) formed therein and 
at least one fastening device, e.g., a connecting part 18 (Fig. 1) for maintaining a first portion of the length of tube contained in the tube retainer, wherein the fastener wraps around the second portion of the length of tube and fixes the tube (i.e., the U-shaped channel of the connecting part 18 wraps around the tube while the tube may be wrapped around the hub), the at least one fastening device comprising a friction structure (i.e., the surfaces of the U-shaped channel use friction to maintain the tube in place).
Regarding claims 16 and 17, Matsubara discloses that the storage module includes a plurality of fastening devices, such as radial ribs 9, each fastening device being a frictional surface capable of fixing the length of tube (i.e., as the tube is wrapped around the hub, the radial ribs 9 frictionally engage the tube to hold it in place).
Regarding claim 20, Matsubara shows that the hub 8 has a smaller cross sectional area than either of the first or second exterior housing portions 1 and 15 (see Fig. 1; the hub 8 is a much smaller post which is situated within a cavity formed by the first and second exterior housing portions 1 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shober, Jr et al (U.S. Pat. 5,265,822, hereinafter “Shober”) in view of Aragon (U.S. Pat. 4,150,798, hereinafter “Aragon”).
Regarding claim 1, Shober discloses a method of adjusting an unstored length of tube 30 (illustrated in Fig. 1 and referred to as IV supply tubing in col. 5, line 23), the method comprising the steps of: 

providing a user-wearable tube length adjuster 10 (see Fig. 1; the limitation that the adjuster 10 is “user-wearable” does not appear to meaningfully impart structure to the claim, and it is understood that the adjuster would be capable of being worn by a user based on its dimensions and the disclosure in col. 5, lines 61-62 that the adjuster is lightweight), the adjuster including 
a storage module having an inner hub, e.g., body 12 or 44 (see Figs. 1 or Figs. 3-6) sandwiched by a first exterior housing portion and a second exterior housing portion, e.g., flanges 24 or 42/46 (see Figs. 1 or 3-6) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion (i.e., the exterior surfaces of each flange are opposite to the surface where the body 12 or 44 engages therewith), one of the exterior surfaces having a tube retainer (illustrated as slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6) formed therein, the tube retainer configured to contain at least a first portion of a length of tube (as illustrated in Fig. 2, for example, the tube retainer holds a portion of tube 30; see also col. 4, lines 15-20 and 56-58 describing the slots as containing and frictionally holding the tube 30); 
removably attaching the tube to the adjuster by wrapping the tube about the hub and by coupling the first portion of the length of tube to the tube retainer (Figs. 1 and 2 show the tube 30 having already been attached to the adjuster and wrapped around the hub; see also col. 4, lines 31-34 describing winding the tube around the hub); and

It is noted that Shober does not appear to disclose that the tube retainer formed within the exterior surface traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion. Instead, Shober shows that the tube retainer, i.e., the slots described above, extend radially inwardly along the exterior surface from a first peripheral point and terminate at a U-shaped rounded bottom. Accordingly, the slots do not extend or traverse the entire respective exterior portion from one peripheral point to an opposing peripheral point.
However, such tube retainer slots were known at the time of the invention.
For instance, Aragon discloses a method and apparatus for adjusting an unstored length of a tube-shaped member 13 (Fig. 3). The apparatus comprises first and second housing portions 11 and 12 (see Fig. 4) and a tube retainer 27 located on an exterior surface of one or both of the housing portions. Specifically, Aragon discloses the tube retainer 27 located on an exterior surface of housing portion 12 and having a slot that traverses the entire diameter of the housing portion 12 from one point on a periphery of the surface to an opposing point (see Fig. 3).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shober, so that the tube retainer in traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior 
Further, Shober discloses that the tube retainer, i.e., slots, are formed to extend a sufficient length to effectively grip the tube, position and support the tube on the body 12 or 44 (see Shober at col. 4, lines 56-60), not limiting the specific number or position of the slots so long as the resultant slots perform the tube retaining function without crimping the tube and to provide a selection of locking locations for the tube depending on where the wound tubing is best allowed to leave the main body 12 or 44 (see col. 4, lines 61-69). 
Accordingly, based on this teaching, a skilled artisan would have found it obvious to modify the shape, length or location or the tube retainer in Shober to form a retainer extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion as would have been desirable to effectively grip the tube along a greater length and increase the number of locking locations for the tube (i.e., a tube retainer that can retain a tube anywhere along the area traversing the entire exterior surface from one peripheral point to an opposing peripheral point would have been an improvement over a tube retainer that can only retain the tube at specific points around the periphery). 
Regarding claim 2, Shober discloses the step of fixing the unwrapped length of the tube onto a fastening device for maintaining the length of the tube about the storage module (Figs. 1 and 2 show the tube 30 having already been attached to the adjuster 
Regarding claim 3, it is understood that the invention of Shober, by virtue of having a tube capable of connecting to a fluid source such as a syringe 36, would be capable of use with a fluid source such as insulin (it is noted that the fluid source is not a structural limitation of the method or the apparatus, but is recited functionally as a tube that is “capable of connecting a fluid source to a living body”).
Regarding claim 4, Shober discloses that the storage module includes at least one fastening device (such as any of the slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6), and storing the portion of the tube includes fixing the tube in place within the at least one fastening device (see Figs. 1-2 illustrating portions of the tube having already been inserted and fixed within the slots).
Regarding claim 6, Shober discloses that the step of storing a portion of the tube includes rotating the tube about the storage module (described in Shober as the tube having been wound about the body 12 or 44; see col. 4, lines 31-34).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shober, Jr et al (U.S. Pat. 5,265,822) in view of Aragon (U.S. Pat. 4,150,798), further in view of Burger et al (U.S. Pat. 4,802,638, hereinafter “Burger”).
Regarding claim 5, Shober in view of Aragon does not appear to disclose that the method further comprises coupling the tube length adjuster 10 to the user.
Burger discloses an apparatus for storing an unused length of tubing, having an adjuster that stores the tubing (i.e., an adjuster 10 that stores wires 60), the adjuster 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Shober in view of Aragon, so as to couple the tube length adjuster 10 to the user, in order to allow the user to easily access, store or withdraw the tube by hand.

Claims 7-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shober, Jr et al (U.S. Pat. 5,265,822) in view of Aragon (U.S. Pat. 4,150,798), further in view of Luu (U.S. Pat. 5,071,367, hereinafter “Luu”).
Regarding claim 7, Shober discloses a tube length adjuster 10 (Fig. 1) comprising:  
a storage module having an inner hub, e.g., body 12 or 44 (see Figs. 1 or Figs. 3-6) sandwiched by a first exterior housing portion and a second exterior housing portion, e.g., flanges 24 or 42/46 (see Figs. 1 or 3-6) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion (i.e., the exterior surfaces of each flange are opposite to the surface where the body 12 or 44 engages therewith), one of the exterior surfaces having a tube retainer (illustrated as one of slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6) formed therein, the tube retainer configured to contain at least a first portion of a length of tube (as illustrated in Fig. 2, for example, the tube retainer holds a portion of tube 30; see also col. 4, lines 15-20 and 56-58 describing the slots as containing and frictionally holding the tube 30); and

wherein wrapping the tube about the hub shortens the tube and unwrapping the tube from  the hub lengthens the tube (i.e., as the tube is wrapped about the hub, the length of the tube extending outside the hub is reduced; and when the tube is unwrapped, the length of the tube that extends outside the hub is increased).
It is noted that Shober does not appear to disclose that the tube retainer formed within the exterior surface traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion. Instead, Shober shows that the tube retainer, i.e., the slots described above, extend radially inwardly along the exterior surface from a first peripheral point and terminate at a U-shaped rounded bottom. Accordingly, the slots do not extend or traverse the entire respective exterior portion from one peripheral point to an opposing peripheral point.
However, such tube retainer slots were known at the time of the invention.
For instance, Aragon discloses a method and apparatus for adjusting an unstored length of a tube-shaped member 13 (Fig. 3). The apparatus comprises first and second housing portions 11 and 12 (see Fig. 4) and a tube retainer 27 located on an exterior surface of one or both of the housing portions. Specifically, Aragon discloses the tube retainer 27 located on an exterior surface of housing portion 12 and having a slot that traverses the entire diameter of the housing portion 12 from one point on a periphery of the surface to an opposing point (see Fig. 3).

Further, Shober discloses that the tube retainer, i.e., slots, are formed to extend a sufficient length to effectively grip the tube, position and support the tube on the body 12 or 44 (see Shober at col. 4, lines 56-60), not limiting the specific number or position of the slots so long as the resultant slots perform the tube retaining function without crimping the tube and to provide a selection of locking locations for the tube depending on where the wound tubing is best allowed to leave the main body 12 or 44 (see col. 4, lines 61-69). 
Accordingly, based on this teaching, a skilled artisan would have found it obvious to modify the shape, length or location or the tube retainer in Shober to form a retainer extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion as would have been desirable to effectively grip the tube along a greater length and increase the number of locking locations for the tube (i.e., a tube retainer that can retain a tube anywhere along the area traversing the entire exterior surface from one peripheral point to an opposing peripheral point would have been an improvement over a tube retainer that can only retain the tube at specific points around the periphery). 

Luu discloses a tube length adjuster having a tube retainer (i.e., channel formed by side walls 50, 52 and 54; see Figs. 1 and 2) and plurality of fastening devices, i.e., nubs 56 (Figs. 2-4 that frictionally holds a tube contained in the tube retainer. 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shober in view of Aragon so as to incorporate a fastening device as taught in Luu, in order to better hold the tube in place (for instance, within a slot).
Regarding claim 12, Shober discloses that the hub has a smaller cross-sectional area than either of the first or second exterior housing portions (as illustrated in Figs. 1-6, the hub 12 or 44 is smaller in its cross-sectional area flanges 24 or 42/46).
Regarding claim 13, Shober discloses that the first exterior housing and second exterior housing are separated from one another via a gap, the gap providing a volume for accepting the tube as the tube is wrapped around the hub (i.e., the gap is created by the body 12 or 44 that separates the two housing portions and houses the tube 30 as illustrated in Figs. 1-2).
Regarding claim 14, Shober discloses that the tubing is a portion of an infusion set (i.e., Shober refers to the tube 30 as an IV supply tube, which is part of an infusion set along with syringe 36 and septum 34; see Fig. 2).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsubara (U.S. Pat. 6,065,708) in view of Burger et al (U.S. Pat. 4,802,638).
Regarding claim 19, Matsubara does not appear to disclose that the tube length adjuster further comprises at least one fastener for placement of the tube length adjuster on the user. 
Burger discloses an apparatus for storing an unused length of tubing, having an adjuster that stores the tubing (i.e., an adjuster 10 that stores wires 60), the adjuster being able to be coupled to the body, for instance, by fastener that couples to a user’s shirt as illustrated in Fig. 1.
A skilled artisan would have found it obvious at the time of the invention to modify the adjuster of Matsubara, so as to provide a fastener to couple the tube length adjuster to the user, in order to allow the user to easily access, store or withdraw the tube by hand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
06/17/2021